Citation Nr: 9934067	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  95-24 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
temporomandibular joint (TMJ) syndrome with occasional 
headaches.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active service from January 1989 to August 
1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1993 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles Regional Office (RO) which 
granted service connection for TMJ syndrome with occasional 
headaches and assigned it an initial zero percent rating, 
effective October 15, 1992.  Thereafter, by July 1995 rating 
decision, the RO increased the rating of his TMJ syndrome 
with occasional headaches to 10 percent, effective October 
15, 1992.

In November 1999 written argument, the veteran's 
representative referred to "inferred" claims of service 
connection for tinnitus and myofascial pain syndrome.  As 
these matters have not yet been adjudicated, and as they are 
not inextricably intertwined with the issues now before the 
Board on appeal, they are referred to the RO for initial 
consideration.


REMAND

The Board has reviewed the evidence compiled by and on behalf 
of the veteran.  It has been determined that her claim for an 
initial rating in excess of 10 percent for TMJ syndrome with 
occasional headaches is well-grounded under 38 U.S.C.A. § 
5107(a).  Where, as here, a veteran is awarded service 
connection for a disability and appeals the initial 
assignment of a rating for that disability, the claim 
continues to be well grounded.  Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995); see also Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).

Since the veteran has submitted a well-grounded claim, VA has 
a duty to assist in the development of facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a).  The duty to assist includes 
obtaining an adequate VA examination.  This duty is neither 
optional nor discretionary. Littke v. Derwinski, 1 Vet. App. 
90 (1990); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

In this case, the record reflects that the veteran underwent 
VA medical and dental examination in January 1993 and April 
1997.  However, the Board finds that an informed 
determination on the severity of the veteran's disability 
cannot be made on the basis of that examination.  Although 
the examination reports contain findings regarding the range 
of motion of the veteran's jaw, they contain no specific 
findings regarding the extent, if any, of functional loss due 
to pain "on use or due to flare-ups."  See DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995); see also Floyd v. Brown, 9 Vet. 
App. 88 (1996) (holding that Diagnostic Code 9905 pertaining 
to loss of range of motion does not subsume 38 C.F.R. §§ 4.40 
and 4.45 and that the rule against pyramiding set forth in 38 
C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups).  This has not escaped 
the attention of the veteran's representative.

The Board notes that in her communications with the RO, the 
veteran has claimed that her disability is productive of pain 
and limited motion which adversely affect her ability to eat, 
talk, and yawn.  The veteran also claims that she experiences 
daily headaches, secondary to her disability.  In view of the 
foregoing, the Board is of the opinion that another VA 
examination is warranted to address these factors.

In addition, there are due process matters which require the 
attention of the RO.  A review of the record shows that the 
veteran filed her original claim of service connection for 
TMJ syndrome in October 1992 and service connection was 
granted from the date of receipt of that claim.  The present 
appeal dates from that claim.  Subsequent to that time, 
however, the provisions of 38 C.F.R. § 4.150 for evaluation 
of dental and oral conditions were amended, effective 
February 17, 1994.  59 Fed. Reg. 2,529-30 (Jan. 18, 1994).  
The regulations cited in the July 1995 Statement of the Case 
were those in effect from February 17, 1994.  The regulations 
in effect prior to that time were not cited.  In Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), the U.S. Court of Appeals 
for Veterans Claims (Court) held that when the law or 
regulations change after a claim has been filed but before 
the appeal process has been concluded, the version most 
favorable to the veteran will apply unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary did so.  

Accordingly, the RO must consider both the old and new 
criteria pertaining to dental and oral conditions and apply 
the criteria which are to her advantage.  As the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Rhodan v. West, 12 Vet. App. 
55 (1998); see also 38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  In addition, the veteran should be provided notice 
of both the old and amended criteria via Supplemental 
Statement of the Case.  

It is also noted that the veteran's disability has been 
characterized by the RO as TMJ syndrome with occasional 
headaches.  In that regard, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and evidence of record.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a 
veteran can be rated separately for different manifestations 
of the same injury, where "none of the symptomatology for 
any one of [the] conditions is duplicative of or overlapping 
with the symptomatology of the other two conditions," and 
that such combined ratings do not constitute pyramiding 
prohibited by 38 C.F.R. 4.14.  Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  The veteran's representative has requested 
consideration of the holding of the Court in Esteban in 
November 1999 written arguments.  As such, after obtaining 
the results of the VA medical examination, the RO should 
consider whether all applicable symptomatology of the 
veteran's disability is appropriately rated, to specifically 
include whether any headaches merit a separate, compensable 
disability rating.  See e.g. 38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (1999) (pertaining to the evaluation of migraine 
headaches).  

Finally, the Board observes that the veteran reportedly 
underwent arthroscopic surgery in 1995 connection with her 
TMJ syndrome.  Records from that surgery are not of record.  
In fact, the claims folder contains no outpatient treatment 
records dated after July 1995.  Thus, the veteran should be 
afforded the opportunity to submit or identify any records 
pertinent to her claim.  The Court has held that the duty to 
assist includes obtaining available records that are relevant 
to the claimant's appeal.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).

In view of the foregoing, the matter is remanded for the 
following actions:

1.  The RO should contact the veteran and 
afford her the opportunity to provide the 
names and addresses of all medical care 
providers who have treated her for her 
service-connected TMJ syndrome with 
occasional headaches since July 1995.  
After securing any necessary 
authorization for the release of 
information, the RO should attempt to 
obtain copies of any such records which 
have not already been associated with the 
claims folder.  

2.  After the above records, if any, are 
secured and associated with the claims 
folder, the RO should schedule the 
veteran for another VA dental examination 
to determine the nature and severity of 
her service-connected TMJ syndrome with 
occasional headaches.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should be 
requested to identify all the 
manifestations attributable to the 
veteran's TMJ syndrome, including any 
headaches, as well as comment on the 
frequency and/or severity of those 
manifestations.  In addition, the 
examiner should be requested to 
specifically measure inter-incisal and 
lateral excursion of the TMJ (in 
millimeters) and comment on whether there 
is any interference with mastication or 
speech.  The examiner should also assess 
whether there is any malunion or nonunion 
of the mandible and characterize any such 
abnormality as slight, moderate, or 
severe.  With respect to the veteran's 
subjective complaints of pain, the 
examiner is requested to comment whether 
pain is visibly manifested on movement of 
the TMJ and whether there is any other 
objective manifestation that would 
demonstrate functional impairment due to 
pain on use or due to flare-ups or 
weakness on repeated use attributable to 
the service-connected TMJ syndrome.

3.  Then, the RO should carefully review 
the examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  Thereafter, the RO should 
readjudicate the veteran's claim and 
consider whether all applicable 
symptomatology is appropriately rated, to 
specifically decide whether the veteran's 
headaches merit a separate, compensable 
disability rating.  The RO should also 
consider the provisions of 38 C.F.R. §§ 
3.321(b)(1), 4.10, 4.40, 4.45, and 4.59, 
as well as the old and new regulations 
pertaining to the evaluation of dental 
and oral disabilities.  The RO should 
apply the regulatory criteria most 
favorable to the veteran, subject to the 
Court's holding in Rhodan, supra.

If the benefit sought on appeal is not granted, the veteran 
and her representative should be furnished a Supplemental 
Statement of the Case (including notice of the old and new 
regulations pertaining to the evaluation of dental and oral 
disabilities), and given the opportunity to respond.  The 
case should then be returned to the Board.  The veteran has 
the right to submit additional evidence and argument on the 
matter remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals






